Opinion issued August 16, 2016.




                                  In The

                           Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                           NO. 01-09-00328-CV
                         ———————————
SAMSON LONE STAR LIMITED PARTNERSHIP, N/K/A SAMSON LONE
             STAR, L.L.C., Appellant/Cross-Appellee
                                    V.
  CHARLES G. HOOKS, III, INDIVIDUALLY AND AS INDEPENDENT
   EXECUTOR OF THE ESTATE OF CHARLES G. HOOKS, JR., AS
 TRUSTEE OF THE SCOTT IRA MCKEEVER TRUST AND THE DAVID
 WAYNE MCKEEVER TRUST, AND ON BEHALF OF CHAS. G. HOOKS
  & SON, A GENERAL PARTNERSHIP, MCKEEVER PARTNERSHIP,
  LTD., AND CHARLES G. HOOKS III AND SUE ANN HOOKS, AS CO-
    TRUSTEES UNDER THE WILL OF CHARLES G. HOOKS, SR.,
                   Appellees/Cross-Appellants


                  On Appeal from the 60th District Court
                        Jefferson County, Texas
                     Trial Court Case No. B173008B


                       SUPPLEMENTAL OPINION
      In our opinion dated March 15, 2016, we suggested a remittitur of

$2,620,475.50 in unsupported fraud damages. We stated that if the appellees and

cross-appellants, Charles G. Hooks, III, Individually and as Independent Executor

of the Estate of Charles G. Hooks, Jr., as Trustee of the Scott Ira McKeever Trust

and the David Wayne McKeever Trust, and on behalf of Chas. G. Hooks & Son, a

General Partnership, McKeever Partnership, Ltd., and Charles G. Hooks III and

Sue Ann Hooks, as Co-Trustees under the Will of Charles G. Hooks, Sr.

(collectively, “Hooks”), filed such remittitur within twenty days, we would modify

the trial court’s judgment and affirm as modified.

      On March 29, 2016, Hooks timely filed a consent to the remittitur and asked

the Court to modify the trial court’s judgment consistent with our opinion in this

matter. Accordingly, we vacate our judgment, but not our opinion, dated March 15,

2016, and modify the trial court’s judgment to delete $766,626.85 in “unpooling”

damages; delete $2,620,475.50 in fraud damages representing the formation-

production damages and their associated late charges; modify the amount of most-

favored-nations damages to $431,450.71, consistent with the parties’ stipulation;

and modify the post-judgment interest rate to reflect an 18% rate for past-due

royalties (i.e., the most-favored-nations damages) and a 5% interest rate for other

recoveries. See TEX. R. APP. P. 46.3 (providing that court of appeals may suggest

remittitur and if remittitur is timely filed, court must reform and affirm trial court’s


                                           2
judgment in accordance with remittitur). We further affirm the trial court’s

judgment as modified. See id. This Court’s opinion of March 15, 2016, otherwise

remains in effect.




                                            Evelyn V. Keyes
                                            Justice

Panel consists of Justices Keyes, Massengale, and Lloyd.




                                        3